782

     OFFICE OF THE AmORNEY         GENERAL    OF TEIXAG
                        AUSTIN




!ifonorabls
          John D. Resd, Caamieslonoa~
Bureau of Labor Stctlstioa
Auatfn, Tern6
Dear Sir:               0plnlon 90. o-SB70
                        Ra: (1) Is.lt moemary for aa em-
                             ployer to recognlza a wag* aa-
                             slgcasnt Of'OilSof his enlployesr
                             without firat balng advlso& by
                             the perllon h0laiq !he wage (LE-
                                 slgttmtnt?




          This is $a ndvlsa that wa knva given oar&l oon-
elderatilonto the questions ststatl’above,pursuant to your
opinion request of rsoent data.
          man Texas mrlsprudenoe wo quote the rollowing
pertinent statement of tha lawt
          “1 Wawe. - Uagos are pro~orty, subject
     t3 sold or assignment08 other property. But
     an asalgnmmt of wage8 to aoerue in the future
     is not qalld, ualess the expeotedwages are ta
     be earned un&ar m axlstln~~em?Joymel;t or the
     future araploymant1s known and iQsn~i;~; “,t
     the tc?latlAeassi@lz~sntIs Faiide. .
     ease there nay ba E ro::aonabl?r
                                    ewotatlcn on
     ?h0 ,xrt of ths psrtic!af.bt tilnwap3o will
     be earned, and such posoiPilltyIs ooupled
     with a.3iutarsat,and ths right to reoeive
     thdm, though liable to bs defeated, is vested.
     This bei= th,aoase, ages may be aasip,md
   _ unless the oontraot of employment stipulates
     to the eontrarj. Orbinaxliy It doaa not a?-
Honorable John D. Reed, Commiesioner,Page 2


      peer necessary to obtain the assent of,the
      employer to the aselgnment-untlaran oxiat-
      1% contr3ct, but, if the employer consents,
      ",PLi::
           &me amuraace to the assigMerit.'
      (6 hx. Jur. 14, I ll)
          Cams cited, 31~6whloh are in accord wlth the
tttutets.e5t Or
             the tte:    &WCneely v. Armstrong, (Clv. App.)
2l.2S. m. 179; Ibid, (Sup.  Ct. anmerlng  aertifisd quoe-
tfon) 109 Tex. 363 21C S. y. 1921 Brand v. hat., 109
Tax. Cr. R. 96, 3 4. H. @Xl) 4%. See also 2 Ruling Case
Law, 1 12, pp. 603 and 604; 6 Corpus Jurle 915.
          Therotora,we answer the first quostfon In the
afrirzetive,under existingauthorities,with the impor-
tant y,ual.irioation
                   that if the contract of employment 8fiDU-
latos to the contra= the employer would t bs re3ulroU 6
honor any assignment&less notlcs be ilrsrgiven aad a&
   ntsd sqrese or imDUeQ. Reef 9. Ml16 Novelty 40,
f& .& p .)  67 8. w.( 24 241 2,lfha     (COEBQ, *pp.) d
Tex. 380, 89 3. ?f. (2d) 210.
           With refersnoa to the seaond question propounded
by you, we have examined the statutes an4 find the mquin-
mnt that the wi?e join in a wage as8lgtment made by a
married man only in Article 6166as,7ernonva Annotatsd Civil
Statutes, regulating "loan brokeran. SeatiOn 6 of @alA
articb   reads in gert as r03..mm

            “. . . Thet eadh assig5nentoiwagee . . .
      shall be void unlses the same be x!nMeand given
      with the orneent or tho wife, and such ootisent
      shall be evidenoedby the wife joining in the
      assignctent.  . . .*
          Tha only oaae passing upon the ap&ioabllity of
the above statute Is by a blvided Court Of civil AppMlS in
the case of &~sotiY. bwn, 226 S.W. 829. The tijorit
opinion In that case holds that a ohatte3 mortgag&*e I&e
nesd not jo:n in the eseoutlon01 the ohattel mortgage u1z-
less same is me&e to a "loan brokeP.   It la raid that the
faot that the husband alone signed the mortgage would not
make it void, CB 9mmmuaity property, as here, may be dis-
posed of by the husband only."
Honorable $ohn D. &ad, Page 3


          l'hedissentingopinion in tbc ease strongly
uqes,thc stetute to be broad cnou& to aover transactlone
with any oreditor hnd lioJgea,J. poaae the following qaeu-
tionr
                *. . . TLy should a married man in ordar
       to acoure a loam be persitted to as&n       hie
       waecs or mortpge h%s household end kitchen
       Surniture     tc a bank, or any other oreditor
       without the cones& or'hie wife, an4 not be
        em&tteiY to enjoy the 8112110  liberty when eeek-
       % et+l.osn
                -,    tromaloanbrokcr?     The hard8hip8
       rClttit$~ frOE SUOh tI'lUl8flOtiOA~  grOW 0th Of
       the creation and axlotonco of t&e lien, and
       not from the ohwaotcr of the lisaholder.
       . . .0
          Gvcrtheleca the nnijorityopinion rs&rlotS the
eoope or 3eotion 6 Of &Mole 6163e, qpra, t8Sg&@y only
to loan brokers, ana It is evlaanb that the en&tin&~ 18
0rr60tiv0 only nhfm an a6siipmnti      in ma0   to   a ioa~ broker.
We firsdno moor4 of wrtt Of SrrOr      iAthe &lerrOA Va (&en
oasb, stqwe, nor   any   otherdecision by our Teamscrourtr
011th@ QUWtiOYi.
           You arc thereiors rerp0atrully adated that the
wlfa is-not required to jOfA IA a wag0 awigAmoAt Of the
hwband, trade to any other peawon than a,loan broksr.as
a0rined by'3eotion e of &tlols     6133nt

            *A loan broker ir a person firm, or
       oorporationwho pursues the bu$ucaa of leud-
       iq money purchasingsalaries    tttta taking
       for srourity for the payment 0r such 1os.oend
       intereet thereon en ae8igument oi wee     or
       utaYgnmnt of wages with Pow9r or httorrrcpto
       oolltwt the nsme or other order r0r unpaid
       ohattel mortgage or bill of sale upon.house-
       hold or IcitohcnrUniturf+"
             The QbOV0 Wad   take Out Of the OpWt3tiOA Of ths
8ttitUt0OAO WhO W?OCptCd Q Wwe t%sttigoPient  ior goodtt,=%'0
and mer0hanandise  aold an6 dcliveredr